Citation Nr: 1824293	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-30 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a disability of the hands and fingers.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressed mood.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel




INTRODUCTION

The Veteran had active air service from July 1967 to February 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction over the case has since been transferred to the RO in Huntington, West Virginia.
 
The Veteran requested a personal hearing before a member of the Board in an October 2014 Substantive Appeal.  However, the Veteran cancelled his request for a hearing in a statement received by VA in October 2014.  Therefore, the Veteran's hearing request is deemed withdrawn.  

The issue of entitlement to an initial rating in excess of 50 percent for PTSD with depressed mood is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a disability of the hands and fingers.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a disability of the hands and fingers have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a disability of the hands and fingers that is related to his active service.  However, the Board notes that the Veteran indicated that his disability of the hands and fingers did not begin in service, but rather, that the disability had its onset in 1998.

Service treatment records (STRs) are silent for complaints of, treatment for, or a diagnosis of a disability of the hands and fingers while the Veteran was in active service.  The Board notes that in June 1967, a physician noted that the Veteran had a healed fractured finger that was not considered disabling.  The Veteran's upper extremities were found to be clinically normal upon entrance.  In December 1970, the Veteran was afforded a physical examination shortly before separation.  There is no indication from the examination report that he reported symptoms that could be associated with a disability of the hands and fingers at that time.  The Veteran specifically responded "no" on his Report of Medical History to the questions of whether he experienced arthritis or rheumatism; or bone, joint, or other deformity.  Further, his December 1970 examination specifically noted his upper extremities to be clinically normal.  

A review of the post-service medical evidence of record shows that the Veteran began receiving treatment for various disabilities from a VA Medical Center as early as 2011.  Those records do not show the Veteran was diagnosed with a disability of the hands and fingers.  Further, there is no indication from the record that the Veteran has reported symptoms of a disability of the hands and fingers related to service during the course of his treatment at the VA Medical Center.  

Other than expressing general disagreement with the March 2012 rating decision, it does not appear that the Veteran or his attorney have submitted any additional argument in an effort to substantiate his claim.

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during, or contemporary to, the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, there is no evidence of record showing the Veteran to have a diagnosis of a disability of the hands and fingers, or that he has even made subjective complaints of experiencing pain, at any time during the current appeal.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Accordingly, the preponderance of the evidence is against the claim and entitlement to service connection for a disability of the hands and fingers is not warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a disability of the hands and fingers is denied.


REMAND

The Board finds that additional development is required before the Veteran's remaining claim on appeal is decided.  

The Veteran was most recently afforded a VA examination for his PTSD in February 2012.  On his July 2014 substantive appeal, he indicated a worsening of his PTSD.  Additionally, he reported that the mental health clinic wanted to admit him for treatment and that his medication has been increased.  As there is an indication from the record that the Veteran's PTSD may have increased in severity since his last VA examination, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from such.

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issue on appeal.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file. 

2. Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected PTSD with depressed mood.  The claims file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  The examiner must provide all information required for rating purposes.

3.  Confirm that the VA examination report comports with this remand and undertake any other development determined to be warranted.

4.  Then, readjudicate the remaining claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


